Nichols, Chief Justice.
The appellant was convicted by a jury on October 26, 1976 on four counts of armed robbery. After being sentenced to 15 years for each count, to be served concurrently, appellant moved for a new trial on the usual general grounds. The motion was denied.
The appellant argues as his sole enumeration of error that the trial court improperly denied a motion for new trial because the verdict was contrary to the evidence and without evidence to support it, was decidedly and strongly against the weight of the evidence and was contrary to law and principles of equity and justice. We find no merit in appellant’s position. The conviction was authorized by the evidence. If there is any evidence to support the verdict, it should not be disturbed. Lawson v. State, 234 Ga. 136 (2) (214 SE2d 559) (1975); Allen v. State, 137 Ga. App. 21 (222 SE2d 856) (1976).

Judgment affirmed.


All the Justices concur.